— Order insofar as appealed from unanimously reversed, without costs of this appeal to any party, and complaint dismissed, without costs. Memorandum: The second cause of action is for a nuisance growing out of negligence. The short Statute of Limitations contained in the City Charter applied and commenced to run on the day of the occurrence of the damage. The second cause of action should be dismissed. (McFarlane v. City of Niagara Falls, 247 N. Y. 340; Delaney v. Philhern Realty Holding Corp., 280 N. Y. 461; Klepper v. Seymour House Corp., 246 N. Y. 85; cf. McKenna v. Allied Chem. & Dye Corp., 8 A D 2d 463.) (Appeal from part of order of Ontario Special Term denying defendant’s motion for summary judgment as to the second cause of action.) Present — Williams, P. J., Goldman, Halpern and MeClusky, JJ.